GODHAUX, J.
Plaintiff alleges the existence of a yearly ¡contract of employment beginning June 15, 1909, 'the breach thereof by his discharge without canse on ■July 10, 1909, 'and isues for the salary for the balance of the term succeeding said discharge.
Defendant denies that the employment was for the term named and contends that if any definite term existed at all it was that of weekly employment.
It is shown that prior to June 1, 1909, plaintiff had been in defendant’s employ for two years on a yearly term and that at the expiration of the term on June 1, 1909, the contract was not renewed; but, on tbe contrary, plaintiff was informed by written notice, as he himself, admits, that thereafter his services were engaged by the week. However, plaintiff testifies that on June 11th he was informed by the managing officer of defendant ¡corporation that his services would be retained for another year beginning June 15, 1909.
At the interview at which this alleged information was given him no one was present but plaintiff and this officer, and the latter flatly contradicts plaintiff’s state*338■ment as to the term of employment and testifies that lie simply told the plaintiff that the latter’s employment would continue for a weekly term as specified in the written notification given on June 1st.
May 1, 1911.
Rehearing refused, May 19, 1911.
These were the only two witnesses to the contract and the lower court, after hearing their testimony, apparently accepted defendant’s version of this interview, for plaintiff’s suit was dismissed and hi® claim rejected.
An examination of the record presented on the appeal does not disclose any error in this conclusion and the claise being one purely of credibility of the witnesses, th,e lower court’s finding should not be disturbed.
It is, accordingly, ordered that the judgment appealed from be affirmed.